DETAILED ACTION

	Acknowledgement is made of the response filed on 11/12/2020.  Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6, and therefore dependent claims 2, 4, 5, 7, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  
the limitation citing “only when the state allows reading of the personal identifying information” does not set forth a clear understanding of what is reading the personal identifying information or of 
the limitation citing “and the first RF signal not including the personal identifying information otherwise” does not set forth a clear understanding of exactly what component(s) or step is included in the term ‘otherwise’;
Regarding claim 3, 
the limitation citing “further comprising providing the energy to power the RFID tag from at least two different directions” does not set forth a clear understanding of the two different directions.  Would the “two different directions” include two different mediums (e.g. two different power supplies) or two different directive sides (e.g. left, right, north, south, up, down).
Regarding claim 6,
the limitation citing “changing the state in response to receiving a second RF signal at the RFID tag, the second RF signal being received prior to sending the first RF signal” does not set forth a clear understanding of how a signal would be designated a “second” signal in the event “second” signal is received prior to sending the first RF signal.
Appropriate correction or clarification is required.
Considering the currently standing of the claims and the aforementioned 35 USC 112, second paragraph rejection, claims will be provided with an art rejection as indicated below in view of the broadest reasonable interpretation which can be provided. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liu (US 2012/0268606).
Liu teaches
Regarding claim 1, a method of operating an RFID tag disposed within a passport, the method comprising:
receiving energy to power the RFID tag, via an antenna attached to the RFID tag and disposed within the passport (paragraph 69);
determining a state of the RFID tag;
sending a first RF signal using the antenna, the first RF signal including personal identifying information displayed on a surface of the passport, only when the state allows reading of the personal identifying information, and the first RF signal not including the personal identifying information otherwise (paragraph 76);
the method of claim 1, wherein determining the state comprises reading the state from a state memory of the RFID tag (paragraph 34);
the method of claim 1, further comprising providing the energy to power the RFID tag from at least two different directions;
the method of claim 1, wherein the personal identifying information includes a photograph;
the method of claim 1, wherein the personal identifying information included in the first RF signal is encrypted;
the method of claim 1, further comprising changing the state in response to receiving a second RF signal at the RFID tag, the second RF signal being received prior to sending the first RF signal;
the method of claim 6, wherein the second RF signal includes a key;


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






February 22, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876